Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Please use a colon instead of a semicolon to separate the preamble and body of the claims.  Appropriate correction is required.
Regarding claims 10 and 23, please amend the limitations “wherein the tooling pressing an abrasive coated film against the bearing journal when the tooling is clamped against the bearing journal” to have proper grammar, i.e. wherein the tooling presses.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation of the apparatus claim reciting the tooling having an axial width of less than 50% of the bearing journal axial length and greater than 20% of the bearing journal axial length renders the scope of the claims 
Furthermore, due to the aforementioned reasons, the subject matter of claim 15 reciting the bearing journals includes providing the bearing journals having a range of the axial lengths is not considered to further limit the structure of the invention; Examiner has accordingly rejected claim 15 under 112(d) below. For prior art purposes, please refer to the method claim 2 for pertinent prior art relating to claim 15 subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 9, 11, 15 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 9 and 22:
Claim 9 recites: rotating the crankshaft relative to the tooling during the microfinishing process, wherein claim 1 from which it depends recites: a microfinishing process […] comprising: rotating the crankshaft relative to the tooling to provide a machining effect. Please amend to further limit the scope the invention within claim 9. 
Claim 22 recites: the drive rotating the crankshaft relative to the tooling during the microfinishing process, wherein claim 14 from which it depends recites: a microfinishing apparatus comprising: a drive for rotating the crankshaft relative to the tooling to provide a machining effect on the journal bearing surface. Please amend to further limit the scope of the invention within claim 22. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 11, the limitation reciting “a pair of shoes” renders the scope of the claim indefinite because it is not clear if this is an additional pair of shoes or the previously antecedently established pair of shoes of claim 1. 
Regarding claim 15, due to the claims being directed to a microfinishing machine, the limitations of claim 15 reciting the bearing journals includes providing the bearing journals having a range of the axial lengths are not considered to further limit the apparatus. This language limits only the workpiece which the apparatus is used with, not the structure of the apparatus. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-18 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judge (US 5531631).
Regarding claim 14, Judge teaches a microfinishing apparatus for processing journal bearing surfaces of a crankshaft, the crankshaft of a type having bearing journals including at least one main bearing journal and at least one pin bearing journal, one or more of the bearing journals bound on axial ends by crankshaft webs or other radial projections, each of the bearing journals defining an axial length, comprising (please see Abstract); 
tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journals (Col.4 , lines 4-16, see shoe assemblies and tool assembly 14,16), 
the tooling having an axial width of less than 50% of the bearing journal axial length and greater than 20% of the bearing journal axial length (please refer to 112B rejection provided above, wherein Examiner is not giving patentable weight to the structure of the tooling; wherein Judge discloses in Col. 2, lines 1-22 that the tool is narrower than the length of the surface to be machined; please also see claim 1 rejection provided below for pertinent prior art, but not considered a part of the invention of the apparatus claim), 
a drive for rotating the crankshaft relative to the tooling to provide a machining effect on the journal bearing surface (Col. 2, lines 61-67 teach of a shiftable or axially variable machining effect; see also Col. 4, lines 10-16 and 23-35; Col. 5, lines 19-21), 
clamping arms which position the tooling to engage the bearing journal surface and press the tooling against the bearing journal surface (Col. 4, lines 1-10 disclose shoes, including assemblies 14 and 16, as well as arms 18 and 20), 
a shuttle for causing the tooling to oscillate along the axial length of the bearing journal (Col. 5, lines 14-21), and 
an arm stroking actuator for causing the tooling to stroke along the axial length of the bearing journal along the axial length of the journal when the drive is rotating the crankshaft relative to the tooling providing the machining effect (Col. 2, lines 61-67 teach of a shiftable or axially variable machining effect; see also Col. 4, lines 10-16 and 23-35; Col. 5, lines 19-21 and 44-60; Col. 7, lines 26-35). 
Regarding claim 15, all of the limitations recited in claim 14 are rejected by the teachings of Judge. However, the subject matter of claim 15 reciting further comprising the bearing journals includes providing the bearing journals having a range of the axial lengths does not limit the structure of the apparatus. Please refer to 112(b) and 112(d) rejections provided above. For pertinent prior art purposes, Examiner has supplied art in method claim 2. 
 Regarding claim 16, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches a controller for varying a machining parameter while providing the machining effect including one or more of; clamping pressure of the tooling, oscillation of the tooling, and dwell time of the tooling (Col. 7, lines 48-54 teaches regulating the pressure, wherein Col. 7, lines 64-66 teach relieving clamping pressure; wherein Col. 2, lines 45-60 and 63-67 disclose changing the center of pressure of the tool, shifting pressures, axially variable machining, and process control; see also Col. 5, lines 15-22 teaches of size control tool providing diameter measurements, and wherein during microfinishing, the tool assemblies 14, 16 are oscillated; see Col. 7, lines 55-60 disclosing the controller).
Regarding claim 17, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches a controller for varying a machining parameter while providing the machining effect by varying as a function of the axial position of the tooling along the axial length of the journal bearing (wherein .
Regarding claim 18, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches a controller varying a machining parameter by adjusting the clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface (wherein Col. 7, lines 15-25 disclose an axially variable machining effect in order to shift the effective center of pressure; see Figures 4A-4C; wherein Col. 7, lines 44-54 teach that the center of pressure and machining effect can be shifted left or right, i.e. along the axial length of the bearing; see also Col. 5, lines 36-60; wherein this may modify the machining height; see also Col. 2, lines 29-37; see Col. 7, lines 55-60 disclosing the controller).
Regarding claim 22, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches the drive rotating the crankshaft relative to the tooling during the microfinishing process (Col. 4, lines 11-15).
Regarding claim 23, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches wherein the tooling pressing an abrasive coated film against the bearing journal when the tooling is clamped against the bearing journal (Col. 3, lines 27-30 teach of the abrasive coated film).
Regarding claim 24, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches the tooling in the form of a pair of shoes supported by clamping arms (Col. 4, lines 1-10 disclose shoes, including assemblies 14 and 16, as well as arms 18 and 20).
Regarding claim 25, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches the stroking actuator configured for causing the tooling to stroke along the axial length of the bearing journal including the tooling crossing the axial center of the journal bearing surface and at positions of the tooling at the axial ends of the bearing journal, the tooling is not acting on the bearing journal surface at the axial center (wherein this is heavily directed towards functional language of the apparatus; however, please refer to Col. 2, lines 30-34 and 47-60).
Regarding claim 26, all of the limitations recited in claim 14 are rejected by the teachings of Judge. Judge further teaches a controller to configured for providing a desired profile shape for the bearing journal surface including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by varying a machining parameter while providing the machining effect as a function of the axial position of the tooling along the axial length of the journal bearing (Col. 2, lines 25-34 disclose hour-glass and barreling; wherein Col. 2, lines 53-60 disclose true constant diameter and shifting pressures; see also Col. 4, lines 57-60; Col. 7, lines 9-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 5531631) in view of Hildebrandt (US 20140134925).
Regarding claim 19, all of the limitations recited in claim 14 are rejected by Judge. Judge further teaches varying a machine parameter by adjusting the tooling as a function of the position of the tooling along the axial length of the journal surface (wherein Col. 7, lines 15-25 disclose an axially variable machining effect in order to shift the effective center of pressure; see Figures 4A-4C; wherein Col. 7, lines 44-54 teach that the center of pressure and machining effect can be shifted left or right, i.e. along the axial length of the bearing; see also Col. 5, lines 36-60; wherein this may modify the machining height; see also Col. 2, lines 29-37). 
adjusting the oscillation frequency of the tooling (wherein the tool of Judge already is variable along the length of the journal surface). 
However, from the same or similar field of endeavor, Hildebrandt (US 20140134925) teaches adjusting the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface (see [0023], [0024]; wherein [0017] discloses that the oscillation frequency may be provided within a range; wherein this frequency range is directed towards the movement of the active area of the finishing tool).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hildebrandt into the invention of Judge. One would be motivated to do so not only to control the machining of the tooling, but also to increase the surface life of the workpieces machines by operating the tooling within a particular Hertz range [0015, 0017, 0019]. These operating procedures produce an optimal combination of material removal and controllability. This modification would be recognized as applying a known technique, i.e. relating operating oscillations into a functional relationship, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 20 and 21, all of the limitations recited in claim 14 are rejected by Judge. The subject matter of claims 20 and 21 are substantially the same as the subject matter of claim 19, except alternatively taking into consideration oscillation displacement (claim 20) and stroking schedule (claim 21) of the tooling. Hildebrandt, as mentioned above, further discloses oscillation displacement in terms of amplitude ranges in paragraphs [0018], [0019], [0029], [0030], as well as stroking schedule in paragraphs [0018], [0028]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hildrebrandt into the invention of Judge. One would be motivated to do so not only to control the machining of the tooling, but also to increase the surface life of the workpieces machines by operating the tooling within a particular Hertz range [0015, 0017, 0019]. These operating procedures produce an optimal combination of material removal and controllability. This modification would be recognized as applying a known technique, i.e. relating operating conditions into a functional relationship, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claims 1, 3-5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 5531631) in view of Santorius (US 6742252).
Regarding claim 1, Judge teaches a microfinishing process for processing journal bearing surfaces of a crankshaft, the crankshaft of a type having bearing journals including at least one main bearing journal and at least one pin bearing journal, one or more of the bearing journals bound on axial ends by crankshaft webs or other radial obstructions, each of the bearing journals defining an axial length, comprising the steps of (please refer to Abstract); 
providing tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journal (Col.4 , lines 4-16, see shoe assemblies and tool assembly 14,16), 
rotating the crankshaft relative to the tooling to provide a machining effect on the journal bearing surface (Col. 4, lines 11-16 teach crankshaft having a journal, wherein the crankshaft is rotated with respect to tool assemblies), and 
causing the tooling to stroke along the axial length of the bearing journal between the axial ends when rotating the crankshaft relative to the tooling providing the machining effect (Col. 2, lines 61-67 teach of a shiftable or axially variable machining effect; see also Col. 4, lines 10-16 and 23-35; Col. 5, lines 19-21). 
Judge further teaches that the microfinishing tool is narrower than the length of the surface to be machined, and is axially stroked along the surface to generate the desired surface finish characteristics (Col. 2, lines 18-23). However, Judge is silent regarding the tooling having an axial width of less than 50% of the bearing journal axial length and greater than 20% of the bearing journal axial length. However, from the same or similar field of endeavor of finishing of crankshaft bearing surfaces, Santorius discloses that the dimensional accuracy of a crankshaft is effected by also evaluating the percentage of contact area and load bearing surface proportion of the surface structure (Santorius: Col. 1, lines 39-42 and 60-65; Col. 11, lines 18-26). The degree of contact area, which is directly correlated to a width of the grinding shoes, alters the speed at which material removal and finishing takes place (Santorius: Col. 5,  the tooling having an axial width of less than 50% of the bearing journal axial length and greater than 20% of the bearing journal axial length. This rage is also recognized by Examiner to be a very broad ranged, and a range that a person having ordinary skill in the art before the effective filing date of the claimed invention would have found obvious. Furthermore, one would be motivated to consider the width of the tooling shoe and subsequent contact area in order to finish the crankshaft in an economic fashion (Sartorius: Col. 6, lines 13-21), as well as reducing the dress of roughness during a finishing operation. This modification would be recognized as applying a known technique, i.e. relating the dimensions of the widths of tools and workpieces, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches varying a machining parameter while providing the machining effect including one or more of; clamping pressure of the tooling, oscillation of the tooling, and dwell time or stroking velocity of the tooling (Col. 7, lines 48-54 teaches regulating the pressure, wherein Col. 7, lines 64-66 teach relieving clamping pressure; wherein Col. 2, lines 45-60 and 63-67 disclose changing the center of pressure of the tool, shifting pressures, axially variable machining, and process control; see also Col. 5, lines 15-22 teaches of size control tool providing diameter measurements, and wherein during microfinishing, the tool assemblies 14, 16 are oscillated).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches varying a machining parameter while providing the machining effect as a function of the axial position of the tooling along the axial length of the journal bearing (wherein Col. 7, lines 15-25 disclose an axially variable machining effect in order to shift the effective center of pressure; see Figures 4A-4C; wherein Col. 7, lines 44-54 teach that the center of pressure and machining effect can be shifted left or right, i.e. along the axial length of the bearing; see also Col. 5, lines 36-60; wherein this may modify the machining height; see also Col. 2, lines 29-37).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches varying a machining parameter by adjusting the clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface .
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches rotating the crankshaft relative to the tooling during the microfinishing process (Col. 4, lines 11-15).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches wherein the tooling pressing an abrasive coated film against the bearing journal when the tooling is clamped against the bearing journal (Col. 3, lines 27-30 teach of the abrasive coated film). 
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches providing the tooling in the form of a pair of shoes supported by clamping arms (Col. 4, lines 1-10 disclose shoes, including assemblies 14 and 16, as well as arms 18 and 20).
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches further comprising the step of causing the tooling to stroke along the axial length of the bearing journal including the tooling crossing the axial center of the journal bearing surface and at positions of the tooling at the axial ends of the bearing journal, the tooling is not acting on the bearing journal surface at the axial center (Col. 2, lines 30-34 and 47-60).
Regarding claim 13, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches the step of providing a desired profile shape for the bearing journal surface including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by varying a machining parameter while providing the machining effect as a function of the axial position of the tooling along the axial length of the journal bearing (Col. 2, lines 25-34 disclose hour-glass and barreling; wherein Col. 2, lines 53-60 disclose true constant diameter and shifting pressures; see also Col. 4, lines 57-60; Col. 7, lines 9-15).
Claim 2 is/are rejected under 35 U.S.C. 103 ass being unpatentable over Judge (US 5531631) in view of Santorius (US 6742252), and in further view of Saban (US 4438646).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. However, Judge does not explicitly teach providing the bearing journals includes providing the bearing journals having a range of the axial lengths.
However, from the same or similar field of endeavor of crankshafts, Saban teaches providing the bearing journals includes providing the bearing journals having a range of the axial lengths (please refer to L1, L2 provided in Figure 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saban into 

Claims 6-8 is/are rejected under 35 U.S.C. 103 ass being unpatentable over Judge (US 5531631) in view of Santorius (US 6742252), and in further view of Hildebrandt (US 20140134925).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. Modified Judge further teaches varying a machine parameter by adjusting the tooling as a function of the position of the tooling along the axial length of the journal surface (wherein Col. 7, lines 15-25 disclose an axially variable machining effect in order to shift the effective center of pressure; see Figures 4A-4C; wherein Col. 7, lines 44-54 teach that the center of pressure and machining effect can be shifted left or right, i.e. along the axial length of the bearing; see also Col. 5, lines 36-60; wherein this may modify the machining height; see also Col. 2, lines 29-37). 
However, although modified Judge discloses that the tool assemblies (14, 16) are oscillated along the surface of the journal (Col. 5, lines 15-21), and that the apparatus is produces and an axially variable machining effect (Col. 7, lines 15-25), modified Judge does not explicitly teach that the machine parameters are varied by adjusting the oscillation frequency of the tooling (wherein the tool of Judge already is variable along the length of the journal surface). 
However, from the same or similar field of endeavor, Hildebrandt (US 20140134925) teaches adjusting the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface (see [0023], [0024]; wherein [0017] discloses that the oscillation frequency may be provided within a range; wherein this frequency range is directed towards the movement of the active area of the finishing tool).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hildrebrandt into the invention of Judge as modified by Santorius. One would be motivated to do so not only to control the machining of the tooling, but also to increase the surface life of the workpieces machines by operating the tooling within a particular Hertz range [0015, 0017, 0019]. These operating procedures produce an optimal combination of material removal and controllability. This modification would be recognized as applying a known technique, i.e. relating operating oscillations into a functional relationship, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
	Regarding claim 7 and 8, all of the limitations recited in claim 1 are rejected by Judge as modified by Santorius. The subjecst matter of claims 7 and 8 are substantially the same as the subject matter of claim 6, except alternatively taking into consideration oscillation displacement (claim 7) and stroking schedule (claim 8) of the tooling. Hildebrandt, as mentioned above, further discloses oscillation displacement in terms stroking schedule in paragraphs [0018], [0028]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hildrebrandt into the invention of Judge as modified by Santorius. One would be motivated to do so not only to control the machining of the tooling, but also to increase the surface life of the workpieces machines by operating the tooling within a particular Hertz range [0015, 0017, 0019]. These operating procedures produce an optimal combination of material removal and controllability. This modification would be recognized as applying a known technique, i.e. relating operating conditions into a functional relationship, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yonezu (US 20080177407), please see Figures 10A and 10B
Omata (US 7413498), please see Figure 14
Hagesawa (US 7033245), please see Col. 2, lines 47-54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723